Citation Nr: 0723534	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  02-15 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether a reduction in the apportionment to the veteran's 
former spouse, from $267 to $167 per month, was proper.



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 








INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 Special Apportionment Decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It does not appear that both parties were apprised of the 
duty to notify and assist in development of the case under 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(regulations implementing the VCAA).  Accordingly, on Remand, 
the parties must be afforded VCAA notice.  

The record reflects that in January 2005, a Statement of the 
Case (SOC) was issued.  However, subsequent to the January 
2005 SOC, a considerable amount of evidence has been 
associated with the veteran's claims files, including, a 
divorce decree, financial information, and additional 
relevant contentions from both the veteran and his former 
spouse.  

A Supplemental Statement of the Case has not been issued 
since the January 2005 SOC.  When additional pertinent 
evidence is received by an agency of original jurisdiction 
after a statement of the case has been issued and before an 
appeal is certified to the Board, governing regulations 
require that the additional evidence be reviewed and a 
supplemental statement of the case be issued unless a 
claimant waives the right to such review.  38 C.F.R. § 19.31 
(2006).  The record does not reflect that the claimant or the 
veteran have waived the right to such review.  38 C.F.R. § 
20.1304 (2006).  Under the circumstances, the Board cannot 
complete appellate review until the agency of original 
jurisdiction has reviewed the relevant evidence of record and 
has advised both the appellant and the veteran of the review 
in a supplemental statement of the case (SSOC) in accordance 
with procedures applicable to contested claims.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that both parties in this 
contested claim were advised of all VCAA 
notice obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002).  The notice must inform the 
parties (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the parties are 
expected to provide and (4) request that 
the parties provide any evidence in their 
possession that pertains to the claim.  A 
record of his notification must be 
incorporated into the claims files.

2.  Readjudicate the appellant's claim, 
to include consideration of all evidence 
received since the January 2005 SOC.  The 
readjudication must be accomplished 
following special procedural regulations 
regarding contested claims, set forth in 
38 C.F.R. §§ 19.100 through 19.102 
(2006).  If the decision remains adverse 
to the appellant, the appellant and the 
veteran, and her/his representative(s) 
should be furnished an SSOC, which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  Each party should be afforded an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

